DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1 and 14, both recite “a function-adding area”.  There is no support in the original disclosure for the claimed  “function-adding area”.  For the purpose of examination, the Examiner is taking “a function-adding area” to be “an opening area” or “a component area” which is supported by the original disclosure.  Claims 2-13 and 15-25 inherit these deficiencies due to their dependency.
Examiner would like to also warn the Applicant of the recitation “having a constant voltage” in claims 5, 13 and 25.  This does not give any rise to the structure of “the plurality of third lines” or “the electrode layer”.  This is not feature than can be seen structurally.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 5, 9-14, 20, 22, 24, 25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-6, 8-14 and 18 of U.S. Patent No. 11,011,595 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.
	In regards to claim 1, 11,011,595 B2 (claim 1) discloses a display panel, comprising: a substrate including: a non-display area surrounding a function-adding area (an opening area), and a display area outside the non-display area; a plurality of display elements arranged in the display area; a plurality of first lines extending in a first direction in the display area and bypassing the function-adding area (an opening area) in the non-display area; a plurality of second lines extending in a second direction in the display area and bypassing the function-adding area (an opening area) in the non-display area, wherein the second direction crosses the first direction; and a plurality of third lines extending in the second direction in the display area and bypassing the function-adding area (an opening area) in the non-display area, wherein: the plurality of first lines comprises two adjacent first lines each including a circuitous portion located in the non-display area and bypasses the function-adding area (an opening area) to partially surround the function-adding area (an opening area), and a circuitous portion of the at least one of the third lines is between the circuitous portions of the two adjacent first lines in the non-display area and partially surrounds the function-adding area (an opening area).
	In regards to claim 3, 11,011,595 B2 (claim 3) discloses wherein the circuitous portion of the at least one of the plurality of third lines is spaced apart from the circuitous portion of the at least one of the plurality of second lines.
	In regards to claim 5, 11,011,595 B2 (claim 4) discloses wherein the plurality of third lines have a constant voltage.
	In regards to claim 9, 11,011,595 B2 (claims 5, 6) discloses wherein the at least one of the plurality of third lines further includes an auxiliary line in the non-display area, wherein the auxiliary line includes a portion that extends in a direction opposite to a direction of the circuitous portion and is connected to the at least one of the plurality of third lines.
	In regards to claim 10, 11,011,595 B2 (claim 8) discloses further comprising: an encapsulation substrate facing the substrate, wherein the encapsulation substrate covers the display area, the non-display area, and the function-adding area (an opening area).
	In regards to claim 11, 11,011,595 B2 (claim 8) discloses a sealing material between the substrate and the encapsulation substrate and surrounding the function-adding area, wherein the sealing material overlaps a portion of at least one selected from the plurality of first lines, the plurality of second lines, and the plurality of third lines.
	In regards to claim 12, 11,011,595 B2 (claims 9, 11) discloses further comprising: an electrode layer in the non-display area, wherein the electrode layer includes a hole corresponding to the function-adding area, and the electrode layer covers at least a part of the plurality of first lines, at least a part of the plurality of second lines, and/or at least a part of the plurality of third lines.
	In regards to claim 13, 11,011,595 B2 (claim 10) discloses wherein the electrode layer has a constant voltage.
	In regards to claim 1411,011,595 B2 (claims 12, 18) discloses a display device, comprising: a display panel, comprising: a substrate including: a non-display area surrounding a function-adding area (an opening area), and a display area surrounding the non-display are; a plurality of display elements arranged in the display area; a plurality of voltage lines each having a constant voltage, the plurality of voltage lines being arranged on the substrate and bypassing the function-adding area (the opening area) in the non-display area; a plurality of signal lines arranged on the substrate and bypassing the function-adding area (the opening area) in the non-display area; and an encapsulation member covering the plurality of display elements, wherein at least one of the plurality of voltage lines includes a circuitous portion located between two adjacent signal lines of the plurality of signal lines in the non-display area, and a component corresponding to the function-adding area (the opening area).
	In regards to claim 20, 11,011,595 B2 (claims 13, 14) discloses wherein the plurality of signal lines include a plurality of data lines or a plurality of scan lines
	In regards to claim 22, 11,011,595 B2 (claim 8) discloses wherein the encapsulation member comprises an encapsulation substrate facing the substrate, wherein the encapsulation substrate covers the display area, the non-display area, and the function-adding area (the opening area).
	In regards to claim 24, 11,011,595 B2 (claims 9, 11) discloses wherein the display panel further comprises: an electrode layer in the non-display area, wherein the electrode layer includes a hole corresponding to the function-adding area, and the electrode layer covers at least a part of the plurality of signal lines and/or at least a part of the plurality of voltage lines.
	In regards to claim 25, 11,011,595 B2 (claim 10) discloses wherein the electrode layer has a constant voltage.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TELLY D GREEN whose telephone number is (571)270-3204. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on 571-270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TELLY D. GREEN
Examiner
Art Unit 2822



/TELLY D GREEN/Primary Examiner, Art Unit 2822                                                                                                                                                                                                        August 30, 2022